Citation Nr: 0611669	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  04-32 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran had active service from November 1966 to November 
1969.

This appeal arises from a June 2003 rating decision of the 
San Diego, CA Regional Office (RO).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Since December 2002, manifestations of the veteran's PTSD 
have included flattened affect, panic attacks, anxiety, 
depression, insomnia, nightmares, flashbacks, intrusive 
thoughts, stimuli avoidance, hypervigilance, mood lability, 
disorganized thinking, difficulty establishing and 
maintaining effective work and social relationships, and low 
stress tolerance.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 50 
percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 
9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The VCAA, enacted on November 9, 2000, emphasized VA's 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, and it affirmed 
VA's duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In August 2001, VA issued 
regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in January 2003 prior to the initial 
decision on the original claim for service connection in June 
2003.  Therefore, the timing requirement of the original VCAA 
notice as set forth in Pelegrini has been met and to decide 
the appeal would not be prejudicial to the claimant.  

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

The RO specifically informed the veteran in the January 2003 
letter as to what kind of evidence was needed to substantiate 
his original claim of entitlement to service connection for 
PTSD.  The veteran was informed that evidence towards 
substantiating his claim would include details regarding 
incidents that resulted in a diagnosis of PTSD.  A PTSD 
questionnaire was also enclosed. 

As noted above, the January 2003 VCAA notice was properly 
tailored to the application for service-connected benefits.  
The RO awarded service connection for PTSD in the June 2003 
rating decision and assigned an initial 50 percent evaluation 
effective December 2002.  Therefore, section 5103(a) notice 
served its purpose, and its application is no longer required 
because the original claim has been "substantiated."  
Dingess/Hartman v. Nicholson, No. 01-1917, slip op. at 19 
(U.S. Vet. App. March 3, 2006).   

In the veteran's July 2003 notice of disagreement (NOD) he 
took issue with the initial 50 percent rating assigned for 
PTSD and is presumed to be seeking the maximum benefit 
available under the law.  Id.; see also AB v. Brown, 6 Vet. 
App. 35 (1993).  Therefore, VA is required under 38 U.S.C.A. 
§§ 5103A and 7105(d), to advise the veteran of what is 
necessary to obtain the maximum benefit allowed by the 
evidence and the law. 

As in the instant case, a claimant may disagree with the 
assigned rating by filing an NOD.  Under 38 U.S.C.A. § 7105, 
"where the claimant...files [a timely NOD] with the decision 
of the [RO], the [RO] will take such development or review 
action as it deems proper under the provisions of regulations 
not inconsistent with this title.  If such action does not 
resolve the disagreement... the [RO] shall prepare a[n 
statement of the case (SOC)]."  38 U.S.C.A. § 7105(d)(1).  

In the instant case, the RO properly issued a July 2004 SOC, 
which contained the pertinent criteria for establishing a 
higher initial rating, the new issue.  The SOC included: (1) 
a summary of the evidence in the case pertinent to the issue 
with which disagreement has been expressed; (2) a citation to 
pertinent laws and regulations and a discussion of how such 
laws and regulations affected the agency's decision; and (3) 
the decision on the issue and a summary of the reasons for 
such decision.  The Board specifically notes the SOC set 
forth the relevant diagnostic code (DC) for PTSD (38 C.F.R. 
§ 4.130, DC 9411), and included a description of the rating 
formula for all possible schedular ratings for PTSD from 0% 
to 100%.  In a letter accompanying the July 2004 SOC, the 
veteran was notified how to appeal the decision on his claim.  
Therefore, VA complied with the procedural statutory 
requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well 
as the regulatory requirements in 38 C.F.R. § 3.103(b), and 
continued to assist the veteran under section 5103A, by 
informing him of what was necessary to achieve a higher 
initial rating for his service-connected PTSD.  Dingess, slip 
op at. 23-24.  

Moreover, an additional VCAA letter was sent to the veteran 
in July 2004, which notified the veteran that he was to 
provide any evidence that was supportive of his claim.  In 
this July 2004 letter, the veteran was specifically informed 
of the "fourth element," i.e., to provide any evidence in 
his possession that pertained to the claim.  Thus, the Board 
finds that he was fully notified of the need to give to VA 
any evidence pertaining to his claim.  Alhough the July 2004 
letter was sent after the June 2003 rating decision, which 
granted service connection for PTSD, the "essential 
fairness" of the adjudication was not affected by that late 
notice as the veteran has had a meaningful opportunity to 
participate effectively in VA's processing of his claim.  
Dingess, slip op at. 21-22. 

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the veteran covering all 
content requirements is harmless error.  

The Court has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Although the present appeal 
involves the issue of entitlement to an initial evaluation, 
VA believes that the Dingess/Hartman analysis must be 
analogously applied.

Here, the veteran was provided with notice of what type of 
information and evidence was needed to substantiate a claim 
for an increased rating for PTSD, but there was no notice of 
the type of evidence necessary to establish the effective 
date of the assigned evaluation.  Despite the inadequate 
notice, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  The 
veteran has been notified concerning the evidence needed to 
show a higher degree of disability, and any questions as to 
the appropriate date to be assigned are rendered moot given 
the denial of the claim. 

With regard to the duty to assist, it is noted that the 
veteran's service medical and personnel records, and reports 
of VA treatment have been obtained in support of the claim on 
appeal.  The veteran was afforded a March 2003 VA examination 
which contained sufficient detail to evaluate the veteran's 
current level of disability attributed to the service-
connected PTSD.  The examiner addressed the veteran's past 
medical history, his performance in employment, his 
functioning with regard to activities of daily living, and 
his social and occupational impairment. 

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate a claim for an increased rating for PTSD, but 
there has been no notice of the type of evidence necessary to 
establish the effective date of any increased rating.  
Despite the inadequate notice, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  The veteran has been notified concerning the 
evidence needed to show a higher degree of disability, and 
any questions as to the appropriate date to be assigned are 
rendered moot.  

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
applying the Schedule For Rating Disabilities, which assigns 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time with 
consideration given to the propriety of staged ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).
	
The veteran served in combat as a light weapon infantryman in 
Vietnam.  In June 2003, the RO granted service connection for 
PTSD and assigned a 50 percent rating under the provisions of 
Diagnostic Code 9411.  Under this regulatory provision, a 
rating of 50 percent is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short - and long - term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.

The highest available rating, 100 percent, is warranted where 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.

The Board notes here that the symptoms listed in VA's general 
rating formula for mental disorders are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

The veteran underwent a VA psychiatric examination in March 
2003.  He recalled multiple episodes of seeing people die and 
being involved in firefights in Vietnam.  While he had had 
problems his entire life, he had only recently begun to 
believe he has PTSD.  He reported having trouble sleeping, 
nightmares, anxiety, depression, and mood lability.  He and 
his wife had avoided each other during much of their 22-year 
marriage.  He had held 35 jobs since 1970.  His latest job 
was as a bus driver, and he did okay because he did not have 
to associate much with people.  The veteran was on medication 
and was undergoing outpatient treatment.  

The examiner observed the veteran to be alert, oriented, and 
of appropriate appearance and behavior.  His thought 
processes were coherent and organized.  There was no 
tangentiality or loosening of associations, and abstract 
thinking was appropriate.  The examiner observed no evidence 
of panic attacks; no delusions, hallucinations, or 
obsessional thoughts; and no suicidal or homicidal ideation 
in the veteran's thought content.  His mood was somewhat 
depressed and his affect was somewhat blunted, but they were 
appropriate to topic.  He was not tearful and communication 
was normal.  The veteran's memory was appropriate, and his 
insight and judgement appeared to be appropriate regarding 
his current situation.  

The examiner diagnosed the veteran with chronic PTSD.  His 
GAF was 55, as evidenced by still having recurrent 
recollections of in-service events, nightmares, occasional 
flashback activity, avoidance of associated stimuli 
(primarily war movies and Asian people), some anxiety, and 
hypervigilance.  He was determined to have had moderate 
psychosocial stressors over the past year.   

The examiner noted the veteran's difficulty in work 
situations and his multiple jobs.  The examiner stated that 
the veteran described symptoms that met PTSD criteria in 
addition to triggers noted from exposure in Vietnam.  

The record also indicates that the veteran received mental 
health treatment at a VA Medical Center (VAMC) between 
November 2002 and August 2003.  In November 2003, the veteran 
presented with symptoms including sleep disturbance, 
flashbacks, low self-esteem, low tolerance for stress, 
isolation, and intrusive thoughts.  The veteran reported that 
when he returned home from service he did not try to get 
along with people, stayed by himself, and did not trust 
people enough to get close to them.  He had also been 
arrested three times.  

The examiner noted the veteran's neat appearance, friendly 
manner, appropriate speech, and normal memory function.  Mood 
was dysphoric with flat affect.  Motor activity was tense and 
judgment was fair.  Evidence of thought disorder and 
depression included disorganized thinking, sleep disturbance, 
poor libido, and low energy level.  He denied suicidal or 
homicidal ideation.
 
Progress notes from the Vet Center describe group therapy 
sessions the veteran attended from November 2002 to August 
2003.  The Vet Center closed the veteran's case in December 
2003 because he had stopped attending the meetings.  The case 
closing note indicates that the veteran achieved his goal of 
developing PTSD coping skills and notes that the veteran 
could benefit from ongoing counseling.  

It appears clear that the veteran's PTSD is productive of no 
more than a 50 percent rating.  The veteran has social and 
occupational impairment manifested by intrusive memories, 
nightmares, insomnia, hypervigilance, exaggerated startle 
response, anger and irritability, depressed mood, profound 
survivor guilt, panic attacks, intolerance of crowds, 
inability to develop and maintain close personal 
relationships, and an inability to maintain consistent 
employment.  He has a history of being unable to maintain 
personal or work related relationships with others. 

However, comparing the overall evidence with the 
symptomatology listed under the rating criteria, the Board is 
compelled to conclude that the criteria for the next higher 
rating of 70 percent have not been met and that the veteran's 
symptoms are fully contemplated under the criteria for the 
existing 50 percent. Although some past suicidal ideation has 
been reported, there is no persuasive evidence of obsessional 
rituals or illogical, obscure, or irrelevant speech.  He does 
suffer panic attacks and depression, but these symptoms do 
not appear to be near-continuous, nor do they affect his 
ability to function independently, appropriately and 
effectively.  It appears from the medical records that he is 
able to control his impulses, and there is no persuasive 
evidence of spatial disorientation or neglect of personal 
appearance or hygiene.  The Board does view the evidence as 
suggesting a decreased ability to establish and maintain 
effective relationships, but he does have a girlfriend and 
has maintained relationships with his children and sister.

In this regard, the reported symptoms noted in VA treatment 
and examination records simply do not fit within the 
disability picture reflected by the criteria for a 70 percent 
rating.  It appears that most of his symptoms are listed 
under the criteria for the current 50 percent rating.  The 
Board finds the VA examination and VAMC notes to be 
consistent with each other and persuasive.  The Board finds 
that the preponderance of the evidence is against entitlement 
to a rating in excess of 50 percent at this time.  The Board 
has considered the provisions of 38 U.S.C.A. 
§ 5107(b), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a higher rating.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The potential application of 38 C.F.R. § 3.321(b)(1) has also 
been considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  In this regard, the Board finds that there has 
been no showing by the veteran that his service-connected 
PTSD has resulted in marked interference with employment or 
has necessitated frequent periods of hospitalization.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).




ORDER

Entitlement to an initial rating in excess of 50 percent for 
PTSD is denied.



____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


